DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24-25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, specifically, the uniform target moisture content from 11.5% to about 16.5% which is the same as that claimed in claims 1 and 11.  Claims 1 and 11 respectively recite limitations which are already in the claims that they depend on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and it’s dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what generally uniform target moisture encompasses.  Further since applicant never claims an initial microbial content, it is unclear what initial microbial contents would be covered by the claim and thus the metes and bounds of the range are never established.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-9, 11,13, 15-17, and 19, 24-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang T, CN101623064 in view of Wolt, US-Patent 5,433,966 and Upreti, US-PGPub 2010/0092639.
Regarding claims 1,3-9, 11,13, 15-17, and 19,24-25, Jiang T teaches sterilizing wheat flour grains and producing wheat grains with a moisture content of 15-20% or 14-16%.  Referring to the process claimed, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The final product of Jiang is substantially the same as the final product which would result from the process of the claim. 

Referring to the microbial reduction of at least 3 log CFU/g, Upreti teaches treating flour wherein the microbial reduction is 22.5 (table 4) (reduced from 2700 cfu/gm to 120 cfu/gm).  3*log(2700) = 10.29.  22.5 is at least 10.29 reduction and thus Upretti teaches that it’s known to reduce the microbial load by 3 log Cfu/g.  It would have been obvious to look to Upretti for well-known amounts of microbial reductions for treated vs untreated flour and thus in light of Upretti, It would have been obvious to reduce the microbial content as much as possible in Jiang in order to make the resulting flour safer for consumption and further one of ordinary skill would have found the claimed reduction obvious and discoverable through routine experimentation in light of Upreti.
Regarding the stability value, Wolt teaches heat processing wheat flower and producing a stability of 28 minutes as measured by a Faringograph (see example 11).  It would have been obvious to process the flour of Jiang in order to produce a high stability value (such as 28 minutes as taught by Wolt) since this would have resulted in flour that would produce stronger dough products. (abstract, column 7, lines 34-60 and Examples 1-5 and 6-9).

Claims 1,3-9, 11,13, 15-17, and 19, 24-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over and Upreti, US-PGPub 2010/0092639 in view of Wolt, US-Patent 5,433,966.
Regarding claims 1,3-9, 11,13, 15-17, and 19,24-25 Upreti teaches treating flour wherein the microbial reduction is 22.5 (table 4) (reduced from 2700 cfu/gm to 120 cfu/gm).  3*log(2700) = 10.29.  22.5 is at least 10.29 reduction and thus Upretti teaches that it’s known to reduce the microbial load by 3 log Cfu/g.  Upretti further teaches moisture from 6-10% (para 34).  Referring to the process claimed, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Upretti fails to teach the claimed stability and moisture content.
Referring to the moisture content, Upretti teaches 10% (considered to be generally uniform) moisture and does not specifically mention about 11.5% moisture. It is noted that the term about in about 11.5% allows for points close to 11.5%, and includes points below 11.5%.  Given that 10% and about 11.5% (which includes points bellow 11.5%) are very close a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  10% moisture taught by Upretti is overlapping or close enough to about 11.5% claimed.  
Regarding the stability value, Wolt teaches heat processing wheat flower and producing a stability of 28 minutes as measured by a Faringograph (see example 11).  It would have been obvious to process the flour of Upretti in order to produce a high stability value (such as 28 minutes as taught by Wolt) since this would have resulted in flour that would produce stronger dough products. (abstract, column 7, lines 34-60 and Examples 1-5 and 6-9).

Response to Arguments
1/3/2020 have been fully considered but they are not persuasive. 
Examiner maintains previous positions regarding arguments drawn to product by process limitations (temperature and method of treatment).  Applicant argues that there is no evidence of record showing that the resulting product would be substantially similar to the product produced by the claimed process.  Examiner has made the case that because the process of the composite invention discussed above is substantially similar and has thus shifted the burden of proof to applicant to show evidence that the resulting product would not have substantially similar properties (MPEP2183).  Since applicant has provided no evidence, the previous rejection has been maintained. When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, the references teach the method steps, specifically the moisture content, reduction, and stability), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112. 
Applicant argues that Jiang discloses microwaves and does not disclose subjecting wheat flour to microwaves until the flour heats to a specified temperature and Jiang does not disclose chilled air to achieve ambient temperature (page 7).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In both Upretti and Jiang, the flour would eventually reach ambient temperature.  Applicant argues that Upretti does not disclose heating preconditioned milled flour.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of  Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant argues that one may be inclined to adjust the process of Jiang to increase denaturization of wheat product not to minimize denaturization (page 9).  This appears to be speculation by applicant not supported by any evidence of record. Applicant argues that Upretti discloses stability for a different process (page 9).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Upretti teaches 10% moisture and not about 11.5%-16.5%.  It is noted that the term about in about 11.5% allows for points close to 11.5%, and includes points below 11.5%.  Given that 10% and about 11.5% (which includes points bellow 11.5%) are very close a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  10% moisture taught by Upretti is overlapping or close enough to about 11.5% claimed.  Additionally, this range is clearly not limited by Upreti, as Upreti says e.g.4-10% (for example 4-10%), and also in paragraph 0049 of the disclosure says the water content can be increased to a desired level.  This clearly indicates that 10% is an embodiment and not limiting and Upreti also teaches that this is a result effective variable and would be adjustable including through 11.5-16.5 percent as instantly claimed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRESTON SMITH/
Examiner, Art Unit 1792

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792